Citation Nr: 1747932	
Decision Date: 10/25/17    Archive Date: 11/01/17

DOCKET NO.  15-44 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for the residuals of pneumonia.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Whitelaw, Associate Counsel


INTRODUCTION

The Veteran served honorably on active duty in the U.S. Army from January 1962 to December 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

This matter was previously before the Board in May 2017, at which time the Board granted service connection for bilateral hearing loss and remanded the issue of entitlement to service connection for the residuals of pneumonia for further evidentiary development.  It has now been returned to the Board for further appellate consideration.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the delay, an additional remand is necessary to gain further clarity on the nature and etiology of the Veteran's current respiratory conditions.  

As indicated above, the Board previously remanded this matter in May 2017 to gather further evidence.  At that time, the Board directed the AOJ to schedule the Veteran for an additional VA medical examination.  The Board indicated that the medical examiner should review the claims file, examine the Veteran, and provide an opinion regarding whether it was at least as likely as not that any pulmonary issues were related to any aspect of the Veteran's active service, to include his in-service episode of pneumonia.  

The Veteran attended a VA medical examination the same month of the Board's decision and remand.  The examiner ultimately found that the Veteran had current diagnoses of asthma, chronic obstructive pulmonary disease (COPD), multiple lung nodules, pectus excavatum, obstructive sleep apnea (OSA), and dyspnea.  However, the examiner opined that these conditions, including the Veteran's lung nodules, were not related to the Veteran's in-service pneumonia or thoracentesis.  The examiner noted that the Veteran's lung nodules in particular are a common lung finding in agriculture workers from inhalation of common environmental air contaminants.  

The Board recognizes that this examiner is competent to provide an opinion on the medically complex question of the etiology of the Veteran's respiratory conditions.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011).  However, the Board notes that for a medical opinion to be accurate, it must be based upon consideration of the veteran's prior medical history and describes the disability in sufficient detail so that the Board's evaluation of the claimed disability will be fully informed.  D'Aries v. Peake, 22 Vet. App. 97, 104 (2008).  If an examination report is inadequate or fails to contain sufficient detail, the Board is required to return the report.  See Bowling v. Principi, 15 Vet. App. 1, 12 (2001).  The Board also recognizes that an opinion that is based upon an inaccurate factual premise has no probative value and it stands to reason that any such opinion is inherently inadequate for VA purposes.  See Reonal v. Brown, 5 Vet. App. 458 (1993).

Here, the Veteran's representative has contended in the September 2017 informal hearing presentation that the May 2017 VA medical examination report is inadequate, in part, due to its failure to discuss the nodules in the Veteran's right lung that are documented in an x-ray report from the Veteran's service treatment records.  Although this brief appears to misread the references to complaints of shortness of breath that appear in the Veteran's service treatment records, the Veteran's in-service treatment records include an enlistment chest x-ray that has reports of left-lung nodules, but which omits any mention of abnormalities relating to the Veteran's right lung.  The service treatment records also document the Veteran's fairly dramatic treatment for an episode of pneumonia in 1962 and include an x-ray report from September 1963 that indicate the Veteran had at that time "blunting of the right costophrenic angle" that was felt to be due to pleural thickening in addition to "multiple calcifications" in the right lower lung field.  More recent VA treatment records and diagnostic imaging reports continue to report evidence of right lung nodules.  

The Board ultimately finds that the May 2017 VA examination report's failure to discuss the significance of the lack of any right lung x-ray abnormalities at the Veteran's entrance examination and the subsequent x-ray evidence of in-service pleural thickening and calcifications leaves the Board without sufficient detail to render a fully informed evaluation of the Veteran's claim of service connection.  As such, the Board must return the report for an additional opinion that specifically addresses the in-service right lung abnormalities that are documented in the Veteran's service treatment records.  See D'Aries, supra.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any outstanding VA treatment records and associate them with the Veteran's claims file.

2.  Thereafter, obtain an addendum opinion from a pulmonologist or physician with an appropriate medical specialty to determine the nature and etiology of any current respiratory condition.  The entire claims file should be made available to the examiner, to include this remand, who should indicate in the examination report that the record has been reviewed.  If, in the opinion of the examiner, an in-person examination of the Veteran is necessary, schedule the Veteran for such an evaluation.  Whether or not an in-person examination is performed, the examiner is asked to provide an opinion and complete rationale for the following items:

a)  What respiratory conditions has the Veteran had since the date of his claim in May 2011?

b)  If right or left lung nodules, pleural thickening, or calcifications is a current diagnosis, is it as least as likely as not (50 percent probability or greater) that such condition had its onset in service or is otherwise etiologically related to service?  The examiner is asked to specifically comment on the September 1963 in-service x-ray report, the subsequent diagnostic imaging reports, and the reports by the Veteran's treating clinician from April 2011 indicating the right lung abnormality most likely represents past pneumonia and thoracentesis.

c)  If the Veteran has a respiratory condition other than a right or left lung nodule, pleural thickening, or calcification noted in sub-item b, did such a condition originate in active duty service or is it otherwise etiologically related to service, to include the Veteran's in-service thoracenteses and episode of pneumonia?

3)  Thereafter, readjudicate the Veteran's claim.  If the claim is not granted, issue the Veteran and his representative a supplemental statement of the case and allow them an appropriate amount of time to respond before returning the matter to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




